 

EXHIBIT 10.4

 



NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.

 

CONVERTIBLE PROMISSORY NOTE

CHATAND, INC.

 

THIS CONVERTIBLE PROMISSORY NOTE is a duly authorized and validly issued
Convertible Promissory Note of chatAND, Inc., a Nevada corporation, having its
principal place of business at 244 5th Avenue, Suite C68, New York, New York
10001 (the “Company”) designated as its Convertible Promissory Note (the
“Note”).

 

FOR VALUE RECEIVED, the Company promises to pay to David Stefansky an
individual, with its principal place of business at 156 Beach 9th St, Apt 7A,
Far Rockaway, NY, 11691, or its assigns (“Holder”), pursuant to the terms
hereunder, the principal sum of Six Thousand Five Hundred Dollars ($6,500) on or
before August 10, 2016 (the “Maturity Date”). The Company further promises to
pay interest on the outstanding principal from the date hereof until payment in
full at the rate of ten percent (10%) per annum and such interest shall be due
at the Maturity Date. This Note is subject to the following additional
provisions:

 

Section 1. Repayment and Additional Grants. The Company may repay this Note to
Holder, in whole or in part, at any time. In addition, Holder may convert this
Note, including any interest due and payable, in whole or in part, pursuant to
Section 2 below. As an additional inducement to Holder to enter into the Note,
the Company to issue to the Holder the Warrant to Purchase Shares of Common
Stock substantially in the form attached hereto as Exhibit A.

 

Section 2. Conversion.

 

(a) Conversion Right. At any time during which either principal or interest
remain outstanding under the Note, Holder shall have the right to convert the
entire balance of the Note (including any unpaid interest) then outstanding into
shares of Common Stock, at a conversion price of $0.10 per share (the
“Conversion Price”); provided, however, if the Company raises any equity
financing below the Conversion Price during the term of the Note, the Conversion
Price shall be adjusted as set forth in Section 3 below.

 



Page 1 of 13

 

 

(b) Mechanics of Conversion.

 

(i) Conversion Shares Issuable Upon Conversion of Principal Amount. The number
of shares of Common Stock issuable upon a conversion (the “Conversion Shares”)
hereunder shall be determined by the quotient obtained by dividing (x) the
outstanding principal amount of this Note to be converted by (y) the applicable
conversion price. All such Conversion Shares shall be “restricted securities” as
such term is defined by the Securities Act.

 

(ii) Delivery of Certificate Upon Conversion. Not later than five (5) Trading
Days after the Conversion date, the Company shall deliver, or cause to be
delivered, to Holder, a certificate or certificates representing the Conversion
Shares without restrictive legend, if applicable. “Trading Day” means any day
during which the Company’s then current principal trading market shall be open
for trading.

 

(iii) Reservation of Shares Issuable Upon Conversion. The Company covenants that
it will at all times reserve and keep available out of its authorized and
unissued shares of Common Stock for the sole purpose of issuance upon conversion
of this Note no less than one hundred and fifty percent (150%) of the number of
shares required for such conversion. The Company covenants that all shares of
Common Stock that shall be so issuable shall, upon issue, be duly authorized,
validly issued, fully paid and non-assessable.

 

(iv) Fractional Shares. No fractional shares or scrip representing fractional
shares shall be issued upon the conversion of this Note. As to any fraction of a
share which Holder would otherwise be entitled to purchase upon such conversion,
the Company shall round up to the next whole share.

 

(v) Ownership Limitation. Notwithstanding anything to the contrary contained in
this Note, if at any time Holder shall or would be issued shares of Common
Stock, but such issuance would cause Holder (together with its affiliates) to
beneficially own a number of shares exceeding 9.99% of the number of shares of
Common Stock outstanding on such date (the “Maximum Percentage”), then the
Company will not issue to Holder the shares that would cause Holder to exceed
the Maximum Percentage.

 

(c) Representations of Holder. Holder is, and will be at the time of any
conversion under this Note, an “accredited investor,” as such term is defined in
Rule 501 of Regulation D promulgated under the Securities Act, is experienced in
investments and business matters, has made investments of a speculative nature
and, with its representatives, has such knowledge and experience in financial,
tax and other business matters as to enable such Holder to utilize the
information available with respect to the Company to evaluate the merits and
risks of and to make an informed investment decision with respect to the
proposed purchase, which represents a speculative investment. Holder has the
authority and is duly and legally qualified to purchase and own shares of the
Company. Holder is able to bear the risk of such investment for an indefinite
period and to afford a complete loss thereof.

 



Page 2 of 13

 

 

Section 3. Certain Adjustments and Covenants.

 

(a) Adjustment of Conversion Price upon Issuance of Common Stock. Except with
respect to Excluded Securities, if and whenever during the term of this Note the
Company issues or sells Common Stock, options for common stock, or convertible
securities for a consideration per share (the “New Conversion Price”) less than
a price equal to the Conversion Price in effect immediately prior to such issue,
conversion, or sale or deemed issuance or sale (such Conversion Price then in
effect is referred to herein as the “Applicable Price”) (the foregoing a
“Dilutive Issuance”), then, immediately after such Dilutive Issuance, the
Conversion Price then in effect shall be reduced to an amount equal to the New
Conversion Price. For the avoidance of doubt, if the New Conversion Price is
greater than the Applicable Price, there shall be no adjustment to the
Conversion Price. For the purposes of this Section 3(a), “Excluded Securities”
means any shares of Common Stock, options, restricted stock units or convertible
securities issued or issuable (i) in connection with any approved stock plan and
(ii) in connection with mergers, acquisitions, strategic licensing arrangements,
strategic business partnerships or joint ventures, in each case with
non-affiliated third parties and otherwise on an arm’s-length basis, the purpose
of which is not to raise additional capital. Notwithstanding the foregoing, any
Common Stock issued or issuable to raise capital for the Company or its
subsidiaries, directly or indirectly, in connection with any transaction
contemplated by clause (ii) above, including, without limitation, securities
issued in one or more related transactions or that result in similar economic
consequences, shall not be deemed to be Excluded Securities.

 

(b) Stock Dividends and Stock Splits. If the Company, at any time while this
Note is outstanding: (A) pays a stock dividend or otherwise makes a distribution
or distributions payable in shares of Common Stock on shares of Common Stock;
(B) subdivides outstanding shares of Common Stock into a larger number of
shares; (C) combines (including by way of a reverse stock split) outstanding
shares of Common Stock into a smaller number of shares; or (D) issues, in the
event of a reclassification of shares of the Common Stock, any shares of capital
stock of the Company, then the Conversion price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock
(excluding any treasury shares of the Company) outstanding immediately before
such event and of which the denominator shall be the number of shares of Common
Stock outstanding immediately after such event.

 

(c) Fundamental Transaction. If, at any time while this Note is outstanding, (A)
the Company effects any merger or consolidation of the Company with or into
another entity of any kind, (B) the Company effects any sale of all or
substantially all of its assets in one transaction or a series of related
transactions, (C) any tender offer or exchange offer (whether by the Company or
another entity, person, or group of either) is completed pursuant to which
holders of Common Stock are permitted to tender or exchange their shares for
other securities, cash or property, or (D) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (in any such case, a “Fundamental Transaction”),
then, upon any subsequent conversion of this Note, Holder shall have the right
to receive, for each Conversion Share that would have been issuable upon such
conversion immediately prior to the occurrence of such Fundamental Transaction,
the same kind and amount of securities, cash or property as it would have been
entitled to receive upon the occurrence of such Fundamental Transaction if it
had been, immediately prior to such Fundamental Transaction, Holder of one (1)
share of Common Stock (the “Alternate Consideration”). For purposes of any such
conversion, the determination of the Conversion price shall be appropriately
adjusted to apply to such Alternate Consideration based on the amount of
Alternate Consideration issuable in respect of one (1) share of Common Stock in
such Fundamental Transaction, and the Company shall apportion the Conversion
price among the Alternate Consideration in a reasonable manner reflecting the
relative value of any different components of the Alternate Consideration. The
Company shall use commercially reasonable efforts to ensure the holding period
under Rule 144(d) of the Securities Act is maintained on behalf of Holder under
the Note in the event of a Fundamental Transaction.

 



Page 3 of 13

 

 

(d) Notice to Holder. Whenever the conversion price is adjusted pursuant to any
provision of this Section 3, the Company shall promptly deliver to each Holder a
notice setting forth the Conversion price after such adjustment and setting
forth a brief statement of the facts requiring such adjustment.

 

Section 4. Events of Default.

 

(a) “Event of Default” means, wherever used herein, any of the following events:

 

(i) any default in the payment of (A) the principal amount of any Note or (B)
liquidated damages and other amounts owing to a Holder on any Note, as and when
the same shall become due and payable (whether on a conversion date or the
Maturity Date or by acceleration or otherwise) which default, is not cured
within ten (10) Trading Days;

 

(ii) the Company shall fail to observe or perform any other covenant or
agreement contained in the Note which failure is not cured, if possible to cure,
within ten (10) Trading Days after notice of such failure sent by Holder or by
any other Holder; or

 

(iii) bankruptcy, insolvency, reorganization or liquidation proceedings or other
proceedings or relief under any bankruptcy law or any law for the relief of
debtors shall be instituted by or against the Company and such petition or
proceedings shall not have been dismissed within ninety (90) days of the filing
thereof.

 

(b) Remedies Upon Event of Default. If any Event of Default occurs, the
outstanding principal amount of this Note, plus other amounts owing in respect
thereof through the date of acceleration, shall become, at the election of
Holder’s of the majority in principal amount of the Notes then outstanding,
immediately due and payable in cash or as otherwise specified herein. From the
date of the Event of Default then the default interest shall be payable at
fifteen percent (15%) per annum.

 



Page 4 of 13

 

 

Section 5. Miscellaneous.

 

(a) Notices. Any and all notices or other communications or deliveries to be
provided by the Company, or by Holder hereunder, including, without limitation,
any Notice of Conversion, shall be in writing and delivered personally, by
facsimile, or sent by a nationally recognized overnight courier service,
addressed to the respective Company or Holder, at the address set forth above.
Any notice or other communication or deliveries hereunder shall be deemed given
and effective on the earliest of (i) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified on
the signature page, (ii) the second Trading Day following the date of mailing,
if sent by nationally recognized overnight courier service, or (iii) upon actual
receipt by the party to whom such notice is required to be given.

 

(b) Absolute Obligation. Except as expressly provided herein, no provision of
this Note shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of, liquidated damages, as applicable,
on this Note at the time, place, and rate, and in the coin or currency, herein
prescribed. This Note is a direct debt obligation of the Company. This Note
ranks pari passu with all other Notes now or hereafter issued under the terms
set forth herein.

 

(c) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflict of laws thereof. If either party
shall commence an action or proceeding to enforce any provisions of this Note,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its attorney’s fees and other costs and expenses incurred in
the investigation, preparation and prosecution of such action or proceeding.

 

(d) Waiver. Any waiver by the Company or Holder of a breach of any provision of
this Note shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this Note.
Any waiver by the Company or Holder must be in writing.

 

(e) Severability. If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances

 

(f) Next Trading Day. Whenever any payment or other obligation hereunder shall
be due on a day other than a Trading Day, such payment shall be made on the next
succeeding Trading Day.

 

(g) Headings. The headings contained herein are for convenience only, do not
constitute a part of this Note and shall not be deemed to limit or affect any of
the provisions hereof.

 

(h) Assumption. Any successor to the Company or any surviving entity in a
Fundamental Transaction shall assume, prior to such Fundamental Transaction, all
of the obligations of the Company under this Note pursuant to written agreements
in form and substance satisfactory to Holder (such approval not to be
unreasonably withheld or delayed).

 

(i) Assignability. This Note shall be binding upon the Company and its
successors and assigns and shall inure to the benefit of Holder and Holder’s
successors and assigns. This Note shall not be assigned by either the Company or
Holder without the prior written consent of the other party.

 

[SIGNATURE PAGE FOLLOWS]

 



Page 5 of 13

 



 

IN WITNESS WHEREOF, the Company has caused this Note to be executed by a duly
authorized officer as of August 10, 2015.

 

CHATAND, INC.

 

By: /s/ Victoria D. Rudman   Name: Victoria Rudman   Title: Chief Financial
Officer  

 

AGREED TO AND ACKNOWLEDGE BY:

 

David Stefansky

 

By: /s/ David Stefansky   Name: David Stefansky  

 



Page 6 of 13

 



 

EXHIBIT A

FORM OF WARRANT TO PURCHASE SHARES OF COMMON STOCK

 

No. 15

 

NEITHER THIS WARRANT NOR ANY OF THE SECURITIES ISSUABLE UPON EXERCISE HEREOF
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY STATE SECURITIES LAW. NO TRANSFER OF THIS WARRANT OR
OF THE SECURITIES ISSUABLE UPON EXERCISE HEREOF SHALL BE VALID OR EFFECTIVE
UNLESS SUCH TRANSFER IS MADE (A) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT AND IN COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES
LAW, OR (B) PURSUANT TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND ANY APPLICABLE STATE OR LOCAL SECURITIES LAW (INCLUDING
WITHOUT LIMITATION THE DELIVERY OF A LEGAL OPINION FROM COUNSEL TO THE
TRANSFEROR, REASONABLY SATISFACTORY, IF REQUESTED BY THE COMPANY). THIS WARRANT
IS SUBJECT TO A RIGHT OF FIRST REFUSAL AND CERTAIN ADDITIONAL TRANSFER
RESTRICTIONS AS SET FORTH HEREIN.

 

WARRANT TO PURCHASE SHARES OF COMMON STOCK
OF CHATAND, INC.
(Void August 10, 2020)

 

This certifies that David Stefansky, an individual with offices located at 156
Beach 9th St, Apt 7A, Far Rockaway, NY, 11691 or its permitted assigns
(“Holder”), for value received, is entitled to purchase from chatAND, Inc., a
Nevada corporation, with offices located at 244 5th Avenue, Suite C68, New York,
New York 10001 (the “Company”), a maximum of 130,000 fully paid and
nonassessable shares of the Company’s Common Stock, par value $0.00001 (the
“Common Stock”) for cash at a price of $0.10 per share (the “Exercise Price”) at
any time or from time to time up to and including 5:00 p.m. (Eastern Standard
Time) on the Expiration Date (as defined below) (the “Warrant”) upon surrender
to the Company at its principal office (or at such other location as the Company
may advise the Holder in writing) of this Warrant properly endorsed with the
Form of Subscription attached hereto as Exhibit B duly filled in and signed and
upon payment of the aggregate Exercise Price for the number of shares for which
this Warrant is being exercised determined in accordance with the provisions of
Section 1 hereof. In the event the Company raises equity or debt financing or a
combination thereof during the term of this Warrant at a price per share of
Common Stock less than $0.10 (as adjusted pursuant to Section 7), the Exercise
Price shall be reduced to the price at which such equity is sold.

 

By accepting this Warrant, Holder represents that Holder is, and will be at the
time of any exercise under this Warrant, an “accredited investor,” as such term
is defined in Rule 501 of Regulation D promulgated under the Securities Act, is
experienced in investments and business matters, has made investments of a
speculative nature and, with its representatives, has such knowledge and
experience in financial, tax and other business matters as to enable such Holder
to utilize the information available with respect to the Company to evaluate the
merits and risks of and to make an informed investment decision with respect to
the proposed purchase, which represents a speculative investment. Holder has the
authority and is duly and legally qualified to purchase and own shares of the
Company. Holder is able to bear the risk of such investment for an indefinite
period and to afford a complete loss thereof.

 

As used herein, “Expiration Date” shall mean the earlier of (i) five (5) years
from the date of this Warrant, (ii) any merger or consolidation of the Company
in which the Company is not the surviving entity and in which the Company’s
stockholders of record as constituted immediately prior to such merger or
consolidation will, immediately after such merger or consolidation, hold less
than 50% of the voting power of the surviving or acquiring entity or (iii) the
sale of all or substantially all of Company’s assets.

 



Page 7 of 13

 

 

The Warrant is subject to the following terms and conditions:

 

1. Exercise; Issuance of Certificates; Payment for Shares.

 

(a) This Warrant is exercisable at the option of the Holder at any time, or from
time to time, up to the Expiration Date for all or any part of the shares of
Common Stock (but not for a fraction of a share) which may be purchased
hereunder. The Company agrees that the shares of Common Stock purchased under
this Warrant shall be and are deemed to be issued to the Holder hereof as the
record owner of such shares as of the close of business on the date on which
this Warrant shall have been surrendered, properly endorsed, together with the
completed, executed Form of Subscription and payment made for such shares.
Certificates for the shares of Common Stock so purchased, together with any
other securities or property to which the Holder hereof is entitled upon such
exercise, shall be delivered to the Holder hereof by the Company at the
Company’s expense within a reasonable time after the rights represented by this
Warrant have been so exercised. In case of a purchase of less than all the
shares which may be purchased under this Warrant, the Company shall cancel this
Warrant and execute and deliver a new Warrant or Warrants of like tenor, for the
balance of the shares purchasable under the Warrant surrendered upon such
purchase to the Holder hereof within a reasonable time. Each stock certificate
so delivered shall be in such denominations of Common Stock as may be requested
by the Holder hereof and shall be registered in the name of such Holder.

 

(b) Notwithstanding any provisions herein to the contrary, the Holder may
exercise this Warrant by a cashless exercise and shall receive the number of
shares of Common Stock equal to an amount (as determined below) by surrender of
this Warrant at the principal office of the Company together with the properly
endorsed Notice of Exercise in which event the Company shall issue to the Holder
a number of shares of Common Stock computed using the following formula:

 

  X = Y - (A)(Y)         B       Where X = the number of shares of Common Stock
to be issued to the Holder.         Y = the number of shares of Common Stock
purchasable upon exercise of all of the Warrant or, if only a portion of the
Warrant is being exercised, the portion of the Warrant being exercised.        
A = the Exercise Price.         B = the per share market value of one share of
Common Stock.

 



Page 8 of 13

 

 

2. Shares To Be Fully Paid; Reservation of Shares. The Company covenants and
agrees that all shares of Common Stock which may be issued upon the exercise of
the rights represented by this Warrant will, upon issuance, be duly authorized,
validly issued, fully paid and nonassessable. The Company further covenants and
agrees that, during the period within which the rights represented by this
Warrant may be exercised, the Company will at all times have authorized and
reserved, for the purpose of issue or transfer upon exercise of the subscription
rights evidenced by this Warrant, a sufficient number of shares of authorized
but unissued Common Stock, or other securities and property, when and as
required to provide for the exercise of the rights represented by this Warrant.
The Company will take all such action as may be necessary to assure that such
shares of Common Stock may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of any domestic securities
exchange upon which the Common Stock may be listed; provided, however, that the
Company shall not be required to effect a registration under Federal, any state
or applicable foreign securities laws with respect to such exercise.

 

3. Restrictive Legends. Each certificate for Common Stock initially issued upon
the exercise of this Warrant, and each certificate for Common Stock issued to
any subsequent transferee of any such certificate, shall be stamped or otherwise
imprinted with a legend in substantially the following form:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAW. NO TRANSFER OF THE SHARES REPRESENTED BY THIS CERTIFICATE SHALL
BE VALID OR EFFECTIVE UNLESS SUCH TRANSFER IS MADE (A) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND IN COMPLIANCE WITH ANY
APPLICABLE STATE SECURITIES LAWS, OR (B) PURSUANT TO AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND ANY APPLICABLE STATE OR
LOCAL SECURITIES LAW (INCLUDING WITHOUT LIMITATION THE DELIVERY OF A LEGAL
OPINION FROM COUNSEL TO THE TRANSFEROR, REASONABLY SATISFACTORY, IF REQUESTED BY
THE COMPANY).”

 

4. Closing of Books. The Company will at no time close its transfer books
against the transfer of any warrant or of any shares of Common Stock issued or
issuable upon the exercise of any warrant in any manner which interferes with
the timely exercise of this Warrant.

 

5. No Voting or Dividend Rights; Limitation of Liability. Nothing contained in
this Warrant shall be construed as conferring upon the Holder hereof the right
to vote or to consent or to receive notice as a stockholder of the Company or
any other matters or any rights whatsoever as a stockholder of the Company. No
dividends or interest shall be payable or accrued in respect of this Warrant or
the interest represented hereby or the shares purchasable hereunder until, and
only to the extent that, this Warrant shall have been exercised. No provisions
hereof, in the absence of affirmative action by the Holder to purchase shares of
Common Stock, and no mere enumeration herein of the rights or privileges of the
Holder hereof shall give rise to any liability of such Holder for the Exercise
Price or as a stockholder of the Company, whether such liability is asserted by
the Company or by its creditors.

 

6. Transfer of Warrants. Except for transfers of this Warrant (or of Common
Stock received upon exercise of this Warrant) for estate planning purposes of
the Holder (provided that any such transferee or assignee, prior to the
completion of the sale, transfer or assignment shall have executed documents
assuming the obligations of the Holder under this Warrant with respect to the
transferred securities), the Holder may not transfer this Warrant nor any shares
of Common Stock received upon exercise of this Warrant without the written
consent of the Company.

 



Page 9 of 13

 

 

7. Certain Adjustments.

 

(a) Adjustment of Exercise Price upon Issuance of Common Stock. Except with
respect to Excluded Securities, if and whenever during the term of this Warrant
the Company issues or sells Common Stock, options for common stock, or
convertible securities for a consideration per share (the “New Exercise Price”)
less than a price equal to the Exercise Price in effect immediately prior to
such issue, conversion, or sale or deemed issuance or sale (such Exercise Price
then in effect is referred to herein as the “Applicable Price”) (the foregoing a
“Dilutive Issuance”), then, immediately after such Dilutive Issuance, the
Exercise Price then in effect shall be reduced to an amount equal to the New
Exercise Price. For the avoidance of doubt, if the New Exercise Price is greater
than the Applicable Price, there shall be no adjustment to the Exercise Price.
For the purposes of this Section 7(a), “Excluded Securities” means any shares of
Common Stock, options, restricted stock units or convertible securities issued
or issuable (i) in connection with any approved stock plan and (ii) in
connection with mergers, acquisitions, strategic licensing arrangements,
strategic business partnerships or joint ventures, in each case with
non-affiliated third parties and otherwise on an arm’s-length basis, the purpose
of which is not to raise additional capital. Notwithstanding the foregoing, any
Common Stock issued or issuable to raise capital for the Company or its
subsidiaries, directly or indirectly, in connection with any transaction
contemplated by clause (ii) above, including, without limitation, securities
issued in one or more related transactions or that result in similar economic
consequences, shall not be deemed to be Excluded Securities.

 

(b) Stock Dividends and Stock Splits. If the Company, at any time while this
Warrant is outstanding: (A) pays a stock dividend or otherwise makes a
distribution or distributions payable in shares of Common Stock on shares of
Common Stock; (B) subdivides outstanding shares of Common Stock into a larger
number of shares; (C) combines (including by way of a reverse stock split)
outstanding shares of Common Stock into a smaller number of shares; or (D)
issues, in the event of a reclassification of shares of the Common Stock, any
shares of capital stock of the Company, then the Conversion price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock (excluding any treasury shares of the Company) outstanding
immediately before such event and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event.

 

(c) Fundamental Transaction. If, at any time while this Warrant is outstanding,
(A) the Company effects any merger or consolidation of the Company with or into
another entity of any kind, (B) the Company effects any sale of all or
substantially all of its assets in one transaction or a series of related
transactions, (C) any tender offer or exchange offer (whether by the Company or
another entity, person, or group of either) is completed pursuant to which
holders of Common Stock are permitted to tender or exchange their shares for
other securities, cash or property, or (D) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (in any such case, a “Fundamental Transaction”),
then, upon any subsequent exercise of this Warrant, Holder shall have the right
to receive, for each share of Common Stock that would have been issuable upon
such conversion immediately prior to the occurrence of such Fundamental
Transaction, the same kind and amount of securities, cash or property as it
would have been entitled to receive upon the occurrence of such Fundamental
Transaction if it had been, immediately prior to such Fundamental Transaction,
Holder of one (1) share of Common Stock (the “Alternate Consideration”). For
purposes of any such conversion, the determination of the Conversion price shall
be appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one (1) share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Conversion price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. The Company shall use commercially reasonable efforts to ensure
the holding period under Rule 144(d) of the Securities Act is maintained on
behalf of Holder under this Warrant in the event of a Fundamental Transaction.

 



Page 10 of 13

 

 

8. Modification and Waiver. This Warrant and any provision hereof may be
changed, waived, discharged or terminated only by an instrument in writing
signed by the Company and the Holder.

 

9. Notices. Any notice, request or other document required or permitted to be
given or delivered to the Holder hereof or the Company shall be delivered or
shall be sent by certified mail, postage prepaid, to each such Holder at its
address as shown on the books of the Company or to the Company at the address
indicated therefor in the first paragraph of this Warrant or such other address
as either may from time to time provide to the other.

 

10. Binding Effect on Successors. This Warrant shall be binding upon any entity
succeeding the Company by merger, consolidation or acquisition of all or
substantially all of the Company’s assets. All of the obligations of the Company
relating to the Common Stock issuable upon the exercise of this Warrant shall
survive the exercise and termination of this Warrant. All of the covenants and
agreements of the Company shall inure to the benefit of the successors and
assigns of the Holder hereof.

 

11. Descriptive Headings and Governing Law. The description headings of the
several sections and paragraphs of this Warrant are inserted for convenience
only and do not constitute a part of this Warrant. This Warrant shall for all
purposes be construed and interpreted in accordance with the laws of the State
of New York, without regard to any conflict of law rule or principle that would
give effect to the laws of another jurisdiction. All parties hereto (i) agree
that any legal suit, action or proceeding arising out of or relating to this
Agreement shall be instituted only in a federal or state court located in the
State of New York; (ii) waive any objection which they may now or hereafter have
to the laying of the venue of any such suit, action or proceeding, including,
without limitation, any objection based on the assertion that such venue is an
inconvenient forum; and (iii) irrevocably submit to the jurisdiction of such
federal or state courts in the State of New York in any such suit, action or
proceeding. All parties hereto agree that the mailing of any processing any
suit, action or proceeding in accordance with the notice provisions of this
Agreement shall constitute personal service thereof.

 

12. Lost Warrants. The Company represents and warrants to the Holder hereof that
upon receipt of evidence reasonably satisfactory to the Company of the loss,
theft, destruction, or mutilation of this Warrant and, in the case of any such
loss, theft or destruction, upon receipt of an indemnity reasonably satisfactory
to the Company, or in the case of any such mutilation upon surrender and
cancellation of such Warrant, the Company will make and deliver a new Warrant,
of like tenor in lieu of the lost, stolen, destroyed or mutilated Warrant.

 

13. Fractional Shares. No fractional shares shall be issued upon exercise of
this Warrant. The number of shares that shall be issued upon exercise of this
Warrant shall be rounded to the nearest whole share.

 

14. Indemnification. Holder hereby agrees to indemnify and hold harmless the
Company and its incorporators, officers, directors, employees and agents, and
any of its professional advisors, and any corporation or entity affiliated with
the Company, and their officers, directors, employees and agents, and any of
their professional advisors, from and against any and all loss, damage,
liability or expense (including reasonable attorneys’ fees) due to or arising
out of a breach of any of the representations or warranties contained in this
Warrant. This obligation shall survive the termination, expiration or exercise
of this Warrant.

 

[SIGNATURE PAGE FOLLOWS]

 



Page 11 of 13

 



 

In Witness Whereof, chatAND, Inc. has caused this Warrant to be duly executed by
its officers, thereunto duly authorized this 10th day of August 2015.

 

  ChatAND, Inc.
a Nevada corporation         By: /s/ Victoria D. Rudman   Name: Victoria Rudman
  Title: Chief Financial Officer

 



Page 12 of 13

 



  

EXHIBIT B

 

SUBSCRIPTION FORM

 

Date:                                  

 

chatAND, Inc.

244 5th Avenue

Suite C68

New York, NY 10001

 

Attn: Chief Executive Officer

 

Ladies and Gentlemen:

 

● The undersigned hereby elects to exercise the warrant issued to it by chatAND,
Inc. (the “Company”) and dated ________ _____, ____Warrant No. 15 (the
“Warrant”) and to purchase thereunder _____________ shares of the Common Stock
of the Company (the “Shares”) at a purchase price of [ ] ($____) per Share or an
aggregate purchase price of ______________ Dollars ($________) and/or [Cashless
Exercise Calculation] the (“Purchase Price”).   ● The undersigned represents
that (i) the aforesaid common stock is being acquired for the account of the
undersigned for investment and not with a view to, or for resale in connection
with, the distribution thereof and that the undersigned has no present intention
of distributing or reselling such interest; (ii) the undersigned is aware of the
Company’s business affairs and financial condition and has acquired sufficient
information about the Company to reach an informed and knowledgeable decision
regarding its investment in the Company; (iii) the undersigned is experienced in
making investments of this type and has such knowledge and background in
financial and business matters that the undersigned is capable of evaluating the
merits and risks of this investment and protecting the undersigned’s own
interests; (iv) the undersigned understands that the common stock issuable upon
exercise of this Warrant has not been registered under the Securities Act of
1933, as amended (the “Securities Act”), by reason of a specific exemption from
the registration provisions of the Securities Act, which exemption depends upon,
among other things, the bona fide nature of the investment intent as expressed
herein, and, because such common stock has not been registered under the
Securities Act, it must be held indefinitely unless subsequently registered
under the Securities Act or an exemption from such registration is available;
(v) the undersigned is aware that the aforesaid common stock may not be sold
pursuant to Rule 144 adopted under the Securities Act (“Rule 144”) unless
certain conditions are met and until the undersigned has held the shares for the
number of years prescribed by Rule 144, that among the conditions for use of
Rule 144 is the availability of current information to the public about the
Company and the Company has not made such information available and has no
present plans to do so; and (vi) the undersigned agrees not to make any
disposition of all or any part of the aforesaid common stock unless and until
there is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with said registration statement, or the undersigned has provided the Company
with an opinion of counsel satisfactory to the Company, stating that such
registration is not required.

 



Pursuant to the terms of the Warrant the undersigned has delivered the Purchase
Price herewith in full in cash or by certified check or wire transfer.

 

  Very truly yours.                   By:           Title:  

 



Page 13 of 13

 

